                                                                                      03/20/2019


                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                   CHARLOTTESVILLE DIVISION

 UNITED STATES OF AMERICA,
                                                    CASE NO. 3:18-CR-28

                       v.
                                                    ORDER
 MICA GRACE BIAZON,

                                     Defendant.     JUDGE NORMAN K. MOON

       By order of this Court, the guilty plea hearing in this matter was referred to the U.S.

Magistrate Judge Joel C. Hoppe, pursuant to 28 U.S.C. § 636(b)(3), for conduct of a plea hearing

and a plea colloquy under Rule 11 of the Federal Rules of Criminal Procedure. Judge Hoppe

filed a Report and Recommendation (the “Report”) on February 28, 2019, in which he

recommended that the Court accept Defendant’s plea of guilty to the offense charged in Count

One of the Indictment and adjudge the Defendant guilty of that offense.

       After a careful review of the record, and no objection having been filed to the Report

within fourteen days of its service upon the parties, this Court ADOPTS the Report in its

entirety, FINDS the Defendant guilty of Count One of the Indictment, and ADJUDGES

Defendant guilty of that offense. A presentence report in this matter shall be prepared.

       It is so ORDERED.

       The Clerk of the Court is hereby directed to send a certified copy of this Order to all

counsel of record.

       Entered this ____
                    20th day of March, 2019.
